El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Independientemente de los muchos otros casos que rer querían inmediata atención, algunos de ellos exigiendo al *259parecer preferencia, la resolución de este caso lia sido de-morada por el hecho de qne nuestra anterior jurispruden-cia ha sido en efecto impugnada.
La Corte de Distrito de San Juan declaró que la acción había prescrito y dijo:
“Hay una sola cuestión a resolver:
“Que habiendo sido suscrito a favor del demandante o a su or-den el pagaré cuyo cobro es objeto de la presente acción, debemos aplicar las disposiciones del Código de Comercio o las de la legis-lación civil vigente.
“Si aplicamos las primeras, tendremos que desestimar la acción por haber prescrito la misma, ya que el pagaré está vencido desde el día 20 de abril de 1915. Para rebatir la alegación de prescripción hecha por la demandada, el abogado del demandante sostiene en su alegato que el Código de Comercio sólo crea una presunción en cuanto-a su carácter mercantil a favor de los pagarés o vales suscri-tos a su orden, pero que habiendo derivado el pagaré de acuerdo con las alegaciones de la demandada en la presentación de una simple operación de préstamo que llevaron a cabo el demandante con la demandada, esta presunción puede considerarse destruida.
“No estamos conformes con esta opinión y por el contrario cree-mos que el hecho de que el pagaré fuese suscrito para reconocer un préstamo hecho por el demandante a la demandada, no le priva de su carácter mercantil, siendo el mismo préstamo así convenido una operación que, de acuerdo con las disposiciones del Código de Co-mercio y la opinión del Tribunal Supremo en el caso de Hernández vs. Muñiz, 10 D.P.R. 17, debe presumirse como un acto mercantil salvo prueba en contrario.
“El demandante no ha presentado prueba alguna para destruir esta presunción y ha confiado únicamente en su alegación ya men-cionada de que el pagaré procede de un simple préstamo. No con-sideramos que esto sea suficiente. ' La generalidad de los pagarés sus-critos a la orden son simples formalidades de operaciones de prés-tamo, por lo que siguiendo el razonamiento del abogado del deman-dante, llegaríamos a destruir casi por completo la presunción que a favor de dichas obligaciones ha creado el Código de Comercio des-truyendo aquellas que tuviesen su origen en operaciones de esa na-turaleza. ’ ’
Cierta apelación se ha hecho a nosotros por el fundamento de qne la prescripción de las acciones es una de-*260fensa que generalmente no es favorecida por las cortes. Este no es enteramente el criterio moderño, como se verá de la siguiente cita:
“Aunque el estatuto de prescripción ha sido considerado por al-gunas de las más antiguas decisiones y algunos casos relativamente recientes como una defensa irrazonable .y deshonrosa, la actitud de las cortes generalmente ba sido desde baee mucho tiempo considerar tales estatutos en sentido favorable, o por lo menos como defensas honrosas y legítimas, por estar fundados en una sana política, y ser beneficiosos en sus efectos, y por tanto puede establecerse como regla general que merecen recibir, si no una interpretación liberal, por lo menos una razonable en pro de su objeto manifiesto, aunque se dice que las cortes no son adictas en prestar su ayuda a una de-fensa como ésta. Así, pues, en la interpretación de un estatuto de prescripción las palabras generales lian de tener una aplicación general y el estatuto no ha de estar sujeto a excepciones judiciales que surjan de una supuesta equidad — en otras palabras, las cortes no pueden insertar en el estatuto excepciones o calificaciones que no están claramente expresadas en el propio estatuto o establecidas por autoridad judicial. Por otra parte, es un principio muy conocido que un estatuto de prescripción no debe ser aplicado a casos que no están claramente dentro de sus disposiciones; no debe ser ampliado mediante interpretación. Y el lapso de tiempo no impedirá (dar) una acción fundada en un derecho de acción conferido por el esta-tuto que es incompatible con el estatuto de prescripción.” 37 C.J. 689, No. 9.
La anterior actitud de las cortes surge tal vez al contro-vertirse el hecho de la prescripción, o aun quizá cuando la cuestión de derecho próximamente hace que prescriba la acción. La prescripción aquí es únicamente el resultado in-directo de declarar mercantil este documento. En general, si un documento es mercantil o nó, afectaría a otros derechos substanciales, a la cuestión de quiénes son partes necesarias y a la negociabilidad del documento. En la ley común de Inglaterra se presenta un caso análogo. Un derecho de ac-ción cedido en términos generales hacía necesario que el pleito se estableciera a nombre del cedente para el uso del cesionario y prácticamente permitía todas las defensas que *261podían utilizarse contra dicho cedente. Un pagaré negocia-ble en la. mayoría de los casos eliminaba estas defensas. La misma situación surge bajo nuestro propio Código de Comercio.
 Los artículos 2 y 532 del Código de Comercio prescriben lo siguiente:
“Art. 2. — Los actos de comercio, sean o nó comerciantes los que los ejecuten, y estén o nó especificados en este Código, se regirán por las disposiciones contenidas en él; y en su defecto, por los usos del comercio observados generalmente en cada plaza, y a falta de am-bas reglas, por las del derecho común.
‘ ‘ Serán reputados actos de comercio los comprendidos, en este Có-digo, y cualesquiera otros de naturaleza análoga.”
“Art. 532. — Las libranzas a la orden entre comerciantes y los vales o pagarés también a la orden, que procedan de operaciones de comercio, producirán las mismas obligaciones y efectos que las letras de cambio, excepto en la aceptación, que es privativa de éstas.
“Los vales o pagarés que no estén expedidos a la orden, se repu-tarán simples promesas de pago, sujetas al derecho común o al mer-cantil, según su naturaleza, salvo lo dispuesto en el título siguiente.”
Podemos francamente aceptar que en ninguna parte de uno u otro de estos artículos se dice que todos los pagarés expedidos a la orden del librado (payee) se presumen mer-cantiles. Directamente el artículo 532 sólo da a los paga-rés los mismos efectos que a las letras de cambio cuando los primeros surgen de operaciones de comercio. El artículo 532, sin embargo, en su párrafo primero, con ciertas excep-ciones, está colocando todos los pagarés con las letras de cambio. Es del párrafo segundo de donde puede hacerse la inferencia de que la Legislatura entiende que los pagarés que no son expedidos a la orden no se reputarían comercia-les, y que su intención es que los pagarés expedidos a la or-den en realidad deben considerarse comerciales. El párrafo segundo puede clasificarse como un caso d'e expressio unius est exclusio álíerius. Inferimos del artículo 532 sólo cuál fué la intención de la legislatura.
El .artículo 2 da a los comerciantes y por tanto a las cor-*262tes,' '¿wn mayor alcance. Las operaciones comerciales no es-’tan limitadas a los actos especificados en el Código de Co-merció. Cualesquiera otras de naturaleza semejante, o las que así se convierten por la costumbre general caen dentro de la clase. Un pagaré expedido'a la orden puede decirse que se considera universalmente como una operación comer-cial, y por la costumbre de todas partes. En el artículo 532 la legislatura a lo más estaba conservando ios derechos de las partes para indicar que un documento no era comercial. El artículo 1138 del Código Civil muestra aún más la in-tención general de la legislatura, a saber:
“Art. 1138. — El pago de las deudas de dinero deberá hacerse en ,.la especie pactada, y no siendo posible entregar la especie, en la mo- . neda de plata u oro que tenga curso legal en Puerto Rico.
“La entrega de pagarés a la orden, o letras de cambio, u otros documentos mercantiles, sólo producirá los efectos del pago cuando hubiesen sido realizados, o cuando por culpa del acreedor se hubie-sen perjudicado.
“Entretanto la acción derivada de la obligación primitiva que-dará en suspenso.”
La legislatura expresó que los pagarés a la orden caen dentro de las operaciones comerciales.
Esta corte basta abora ba sostenido uniformemente que un pagaré expedido a la orden tiene un carácter comercial. Hernández v. Muñiz, 10 D.P.R. 17; Rosaly v. Alvarado, 17 D.P.R. 109; J. Ochoa & Hnos. v. Herederos de Lanza, 17 D.P.R. 420; Vázquez v. Laíno, 23 D.P.R. 235; Román v. Martínez, 25 D.P.R. 654; Fernández v. Ruiz Soler, 27 D.P.R. 80, y Vázquez v. Freiría, 27 D.P.R. 836. Sostener otra cosa sería intervenir con la regla de stare decisis o algo así, aún suponiendo que estuviéramos de algún modo dispuestos de un primer examen a dar una interpretación diferente al estatuto. La sentencia de la Corte Suprema de España de 1904 y las decisiones de Filipinas, deban o nó ser distingui-das, no pueden variar la regla firmemente establecida por *263nosotros y con la' cual estamos todavía ebmpletameííte' en armonía. ■ w. y-.
• Sin embargo, el razonamiento principal deL apelante :eS qne se demostró' claramente qne la transacción procedía de nn préstamo, y qne sólo en nn caso excepcional podía -con-siderarse comercial nn préstamo. - Los casos en qne los préstamos son comerciales son limitados, según ¡el apelante. El carácter presuntivo de ser comercial nn pagaré librado a la orden es universal y aplicable a todos loé pagarés. El método de Enler es de aplicación .- . • ■ -



El círculo “A” representa el campo de las operaciones comerciales. El círculo “B” el de los préstamos, y “C” aquella parte del territorio común a ambos. Dada la uni-versalidad de una presunción, el apelante debe probar qne el préstamo cae en aquella parte de “B” qne no está in-cluida en “C.” No importa lo pequeña que pueda ser “G,” un préstamo puede caer dentro de ella y no está excluido del campo comercial. Cuando existe una presunción, la persona que trata de destruirla debe excluir toda posibilidad. Las probabilidades no pueden servirle.
El artículo 311 del Código de Comercio prescribe lo si-guiente :
“Art. 311.- — Se reputará mercantil el préstamo, concurriendo las circunstancias siguientes: :-
“1*. Si alguno de los contratantes fuere comerciante.
“2*. Si las cosas prestadas se destinaren a actos de. comer ció.”
Si una persona toma dinero a préstamo y suscribe un pagaré a la orden, surge la cuestión .de : .si >no .'está, ella ex-*264i presamente comprendida en el párrafo 2. Si se da un pa-garé a la orden el que lo expide puede decirse que lia eon--vertido un simple préstamo en una operación mercantil. En • ese caso los pagarés a la orden quedarían comprendidos en-teramente en el campo de las operaciones mercantiles. En ■ verdad que dada la tendencia general de los estatutos cita-.dos, nos inclinamos al parecer de que en Puerto Rico dar ,un pagaré expedido a la orden constituye por sí una opera-ción. mercantil.
De todos modos, la obligación de probar lo contrario no desaparece porque se demuestre que los préstamos general o frecuentemente no están dotados de un carácter mercantil.

Debe confirmarse la sentencia apelada.

El Juez Asociado Sr. Hutchison disintió.